                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

NAPLES SCREEN REPAIR, LLC
and JAMES L. CUNNINGHAM, a
Florida limited liability company

            Plaintiffs,

v.                                               Case No: 2:20-cv-844-SPC-NPM

ARROW HANDYMAN ''LLC''
and NAPLES SCREEN, LLC,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is Plaintiffs Naples Screen Repair, LLC and James

Cunningham’s (collectively, “NSR”) Motion to Dismiss (Doc. 36). Defendant

Arrow Handyman LLC and Naples Screen, LLC (collectively, “Arrow”) failed

to respond. Also here is the briefing on NSR’s Motion to Strike (Docs. 37; 38).

                                   BACKGROUND

       This is a trademark infringement action.             NSR registered the mark

“NAPLES SCREEN REPAIR” with the United States Patent and Trademark

Office (“USPTO”) (the “Federal Mark”). It registered the same mark with the



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Florida Division of Corporations (the “State Mark”). Arrow registered websites

NSR believes infringe on the Federal and State Marks, so it sued. Arrow

answered—asserting a laundry list of affirmative defenses and counterclaims.

Now, NSR takes aim at most defenses and a few claims.

                                  DISCUSSION

      There is little to no difference between how courts treat facts for motions

under Rules 12(b)(6) and (f). E.g., Willis v. Arp, 165 F. Supp. 3d 1357, 1365

(M.D. Fla. 2016). So the Court accepts the well-pled allegations as true and

views them most favorably to Arrow. See Henderson v. McMurray, 987 F.3d

997, 1001 (11th Cir. 2021). The Court takes each Motion in turn.

A. Motion to Dismiss

      To start, NSR moves to dismiss two of Arrow’s counterclaims. Because

Arrow didn’t respond, the Court grants the Motion on that basis. Local Rule

3.01(c) (“[A] party may respond to a motion to dismiss . . . within twenty-one

days . . . . If a party fails to timely respond, the motion is subject to treatment

as unopposed.”); see also Accident Ins. v. V&A Drywall & Stucco, Inc., No. 2:20-

cv-407-SPC-MRM, 2021 WL 1338768, at *2 (M.D. Fla. Apr. 9, 2021). On the

merits, the answer is the same.

      A complaint must recite “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,




                                        2
accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A facially plausible claim allows a “court to draw

the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. For fraud, however, “a party must state with particularity the

circumstances constituting fraud.”    Fed. R. Civ. P. 9(b); Mandala v. Tire

Stickers, LLC, 829 F. App’x 896, 901-02 (11th Cir. 2020) (applying Rule 9(b) to

Lanham Act claims). Here is what a pleading must allege:

            (1) precisely what statements were made in what
            documents or what omissions were made; (2) the time
            and place of each such statement and the person
            responsible for making (or, in the case of omissions,
            not making) each statement; (3) the content of such
            statements and the manner in which they misled the
            plaintiff; and (4) what the defendants obtained as a
            consequence of the fraud.

Crawford’s Auto Ctr., Inc. v. State Farm Mut. Auto. Ins., 945 F.3d 1150, 1159

(11th Cir. 2019) (cleaned up).

      Counterclaim 1 alleges NSR committed fraud on the USPTO when

registering the Federal Mark. So Arrow wants to cancel it.

      “At any time, a party may petition to cancel a registered mark on the

ground that the registration was procedure by fraud.” Sovereign Military

Hospitaller Order of Saint John of Jerusalem of Rhodes and of Malta v. Fla.

Priory of the Knights Hospitallers of the Sovereign Order of Saint John of




                                       3
Jerusalem, 702 F.3d 1279, 1289 (11th Cir. 2012); 15 U.S.C. § 1064(3). “Fraud

in obtaining a trademark occurs ‘when an applicant knowingly makes false,

material representations of fact in connection with an application’ or in a

verified declaration.” Spiral Direct, Inc. v. Basic Sports Apparel, Inc., 151 F.

Supp. 3d 1268, 1277 (M.D. Fla. 2015) (quoting Metro Traffic Control, Inc. v.

Shadow Network, Inc., 104 F.3d 336, 340 (Fed. Cir. 1997)). Such a claim has

five elements: “(1) The challenged statement was a false representation

regarding a material fact. (2) The person making the representation knew that

the representation was false (‘scienter’). (3) An intent to deceive the USPTO.

(4) Reasonable reliance on the misrepresentation. (5) Damage proximately

resulting from such reliance.” Church Girls, LLC v. Rodgers, No. 2:18-CV-

14232-ROSENBERG/MAYNARD, 2018 WL 5923436, at *2 (S.D. Fla. Nov. 13,

2018) (cleaned up).

      “The party seeking cancellation on the basis of fraud must prove its claim

by clear and convincing evidence.” Hospitallers, 702 F.3d at 1289. “This is

necessarily a heavy burden, and any doubt must be resolved against the

charging party.” Id. (cleaned up).

      As NSR contends, the allegations fall short of what’s required to plead

Counterclaim 1 with particularity. Arrow alleges NSR’s failure to disclaim the

word “Naples” from the Federal Mark was fraudulent without the necessary

specific facts in support. That is not good enough to meet its burden to allege




                                       4
this fraud. See A.V.E.L.A., Inc. v. Estate of Marilyn Monroe, LLC, 241 F. Supp.

3d 461, 480-81 (S.D.N.Y. 2017).             Even if there were facts pled with

particularity, NSR convincingly argues Arrow’s theory for Counterclaim 1 has

legal flaws. NSR contends failing to disclaim a term is not by itself fraudulent.

See Caribbean Weddings, Inc. v. Caribbean Wedding Assoc., No. 08-61457-CIV-

DIMITROULEAS, 2009 WL 10667630, at *4 (S.D. Fla. Sept. 8, 2009) (“[T]here

is no duty by a trademark registration applicant to provide a disclaimer—it is

within the USPTO’s discretion to require a disclaimer.”); Quality Serv. Grp. v.

LJMJR Corp., 831 F. Supp. 2d 705, 711 (S.D.N.Y. 2011).2 And Arrow did not

help its cause by not responding. What’s more, to the extent that Arrow alleges

fraud for representing the Federal Mark is distinctive or acquired secondary

distinctiveness, those allegations don’t have support to satisfy Rule 9(b).

      Thus, the Court dismisses Counterclaim 1. But Arrow will get a chance

to amend (if doing so complies with Rule 11). See Around the Clock A/C Serv.,

LLC v. Proquest, Inc., No. 2:20-cv-304-FtM-29NPM, 2020 WL 6273700, at *3

(M.D. Fla. Oct. 26, 2020).




2See also Alyn v. S. Land Co., No. 3:15-cv-00596, 2016 WL 7451546, at *6-8 (M.D. Tenn. Dec.
28, 2016); Cherokee Inc. v. Wilson Sporting Goods Co., No. CV 15-04023 BRO (Ex), 2015 WL
3930041, at *5 (C.D. Cal. June 25, 2015); J. Thomas McCarthy, McCarthy on Trademarks
and Unfair Competition § 31:69 (5th ed. 2021); Scott D. Locke, The Trademark Disclaimer
Provision of the Lanham Act: Is USPTO Flexibility Worth Litigant Ambiguity, 17 J. Marshall
Rev. Intell. Prop. L. 305, 321-22 (2018).




                                            5
      Likewise, Counterclaim 4 alleges NSR committed fraud when

registering the State Mark. So Arrow wants to cancel it. Rather than failure

to disclaim “Naples,” this claim challenges NSR’s failure to disclaim “screen”

and “repair” (or a combination of the two) as fraudulent.

      The “registration of a trademark in Florida may be cancelled by a court

order.” Noveshen v. Bridgewater Assocs., LP, 47 F. Supp. 3d 1367, 1373 (S.D.

Fla. 2014); Fla. Stat. § 495.101.    And “Florida trademark law should be

interpreted consistently with the federal trademark law.” Noveshen, 47 F.

Supp. 3d at 1373; Fla. Stat. § 495.181.

      Like above, Arrow’s mere allegation of failure to disclaim screen and

repair do not plead fraud with particularity. See Proquest, 2020 WL 6273700,

at *3; see also Custom Mfg. & Eng’g, Inc. v. Midway Servs., Inc., 508 F.3d 641,

652-53 (11th Cir. 2007) (noting “the analysis of the Florida statutory and

common law claims of trademark infringement and unfair competition is the

same as under the federal trademark infringement claim” (citation omitted)).

So the Court dismisses with leave to amend.

B. Motion to Strike

      Next, NSR moves to strike twelve of Arrow’s thirteen affirmative

defenses. Unsurprisingly, Arrow opposes.

      Federal Rule of Civil Procedure 12(f) allows courts to “strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or




                                          6
scandalous matter.” “A motion to strike will usually be denied unless the

allegations have no possible relation to the controversy and may cause

prejudice to one of the parties.” Harty v. SRA/Palm Trails Plaza, LLC, 755 F.

Supp. 2d 1215, 1218 (S.D. Fla. 2010) (cleaned up); 5C Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 1380 (3d ed. 2021)

(collecting cases). Striking pleadings is a drastic, disfavored remedy. Blake v.

Batmasian, 318 F.R.D. 698, 700 (S.D. Fla. 2017).

      “Even so, an affirmative defense must be stricken when the defense is

comprised of no more than bare-bones, conclusory allegations or is insufficient

as a matter of law.” Dionisio v. Ultimate Images & Designs, Inc., 391 F. Supp.

3d 1187, 1192 (S.D. Fla. 2019) (cleaned up). Affirmative defenses are legally

insufficient if “patently frivolous” or “clearly invalid as a matter of law.”

Microsoft Corp. v. Jesse’s Computs. & Repair, Inc., 211 F.R.D. 681, 683 (M.D.

Fla. 2002). As for allegations, courts are split on whether Twiqbal applies to

affirmative defenses. E.g., FAST SRL v. Direct Connection Travel LLC, 330

F.R.D. 315, 317-18 (S.D. Fla. 2018). At any rate, defendant must at least “give

the plaintiff ‘fair notice’ of the nature of a defense and the grounds on which it

rests.” Tsavaris v. Pfizer, Inc., 310 F.R.D. 678, 682 (S.D. Fla. 2015) (citation

omitted).

      NSR moves to strike Affirmative Defenses 1, 2, 4, 6, 12, and 13. Those

are all affirmative defenses enumerated by statute. 15 U.S.C. § 1115(b); see




                                        7
also KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 543 U.S. 111,

114 (2004). And Arrow provided basic facts to support them. On a motion to

strike, there’s no need to settle factual disputes or decide substantial, disputed

issues of law without a showing of prejudice. E.g., Augustus v. Bd. of Pub.

Instruction of Escambia Cnty., Fla., 306 F.2 862, 868 (5th Cir. 1962).3 So the

Motion is denied as to those Affirmative Defenses. For the same reason, the

Court denies the Motion as it relates to Affirmative Defense 3 (the mark is

generic). Some courts consider this an affirmative defense. Pods Enters., Inc.

v. U-Haul Int’l, Inc., No. 8:12-cv-01479-T-27MAP, 2015 WL 1097374, at *2-3

(M.D. Fla. Mar. 11, 2015).4 And Arrow pled facts in support. Even if any of

these were not defenses, the Court simply treats them as denials and will not

strike as NSR showed no prejudice. See SEC v. Spartan Sec. Grp., Ltd., No.

8:19-cv-448-T-33CPT, 2019 WL 3323477, at *3 (M.D. Fla. July 24, 2019).

      NSR moves to strike Affirmative Defense 9 (innocent infringement).

This is not an affirmative defense to infringement. Pk Studios, Inc. v. R.L.R.




3 See also Silva v. Swift, 333 F.R.D. 245, 247 (N.D. Fla. 2019); Bush v. Barnett Bank of
Pinellas Cnty., 916 F. Supp. 1244, 1249 (M.D. Fla. 1996); Sai Hosp. Mgmt. Co. v. Rockhill
Ins., No. 2:20-cv-00280-JLB-MRM, 2021 WL 463812, at *1 (M.D. Fla. Feb. 9, 2021); O’Reilly
v. Home Servs. by McCue of N. Fla. Inc., No. 3:17-cv-592-J-34JBT, 2017 WL 10924458, at *1
(M.D. Fla. Oct. 26, 2017).

4  See also Heron Dev. Corp. v. Vacation Tours, Inc., No. 1:16–cv–20683–
MORENO/O'SULLIVAN, 2017 WL 2895921, at *12-13 (S.D. Fla. Apr. 13, 2017); Badia
Spices, Inc. v. Gel Spice Co., No. 15-24391-Civ-COOKE/TORRES, 2017 WL 2082794, at *2
(S.D. Fla. May 15, 2017).




                                           8
Invs., LLC, No. 2:15-cv-389-FtM-99CM, 2016 WL 4529323, at *4 (M.D. Fla.

Aug. 30, 2016). But courts are divided on whether innocent infringement is an

affirmative defense to limit statutory damages. K. Hansotia & Co. v. Einalem

LLC, No. 0:19-cv-60191-UU, 2019 WL 7708241, at *3 (S.D. Fla. May 13, 2019).

The Court will not resolve substantial, disputed questions of law on a motion

to strike when the movant identifies no prejudice. Augustus, 306 F.2d at 868.

So the Motion is denied as to Affirmative Defense 9.

      NSR wants Affirmative Defenses 5, 10, and 11 struck. According to NSR,

these defenses will fail given the Noerr-Pennington Doctrine. See PODS

Enters., Inc. v. ABF Freight Sys., Inc., No. 8:11-cv-84-T-33MAP, 2011 WL

4948397, at *3-7 (M.D. Fla. Oct. 17, 2011). Yet the allegations (particularly for

Affirmative Defense 5) might trigger an exception to Noerr-Pennington. See

SilverHorse Racing, LLC v. Ford Motor Co., No. 6:16-cv-53-Orl-22KRS, 2016

WL 7137273, at *2-4 (M.D. Fla. Apr. 27, 2016). Again, this Court will not

resolve substantial, disputed questions of law or fact on a motion to strike.

Augustus, 306 F.2d at 868. So the Motion is denied for Affirmative Defenses

5, 10, and 11. Any application of Noerr-Pennington is left for a later stage.

      Finally, NSR seeks to strike Affirmative Defense 8 (standing). “Lack of

standing is not an affirmative defense, but rather is a matter implicating the

court’s subject matter jurisdiction.”       ZSR Patlatici Sanayi A.S. v. Sarac

Distributors LLC, No. 2:19-cv-864-FtM-38MRM, 2020 WL 3895709, at *4 (M.D.




                                        9
Fla. July 10, 2020).   Unlike above (where the Court alternatively treated

nonaffirmative defenses as denials), this goes to jurisdiction. If there is doubt

as to standing, the parties must address that immediately. See Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 101-02 (1998). So the Court strikes

Affirmative Defense 8—allowing the parties to tackle standing as soon as

possible. The Court does not expect assistance will be needed to resolve that

question. If counsel confer in good faith, they should be able to agree whether

Cunningham (NSR’s owner) has standing and how to proceed.

      Accordingly, it is now ORDERED:

      (1) Plaintiffs’ Motion to Dismiss (Doc. 36) is GRANTED.

               a. Counterclaims     1   and   4   are   DISMISSED      without

                  prejudice.

      (2) Plaintiffs’ Motion to Strike (Doc. 37) is GRANTED in part.

               a. The Court STRIKES Affirmative Defense 8.

               b. The Court DENIES the balance of the Motion.

      (3) Defendant must FILE an amended answer on or before May 24,

          2021.

      DONE and ORDERED in Fort Myers, Florida on May 10, 2021.




Copies: All Parties of Record




                                        10
